Per Curiam.
— This cause coming on to be heard upon the motion of counsel for respondent to quash, stay or modify *1105the peremptory writ of mandamus heretofore issued herein and such motion having been duly considered upon briefs and argument of counsel for the respective parties, it is considered and ordered by the Court that the said motion to quash, stay or modify the peremptory writ of mandamus aforesaid be and the same is hereby denied.
Whitfield, Terrell and Brown, J.J., and Koonce, Circuit Judge, concur.
Buford, C.J., and Ellis, J., dissent.
Davis, J., disqualified.